Citation Nr: 0105960	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to March 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

A Travel Board Hearing was held on January 8, 2001, in 
Montgomery, Alabama, before the undersigned, who is a Member 
of the Board and was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal of a claim of entitlement to a permanent 
and total disability rating for pension purposes has been 
obtained and developed by the agency of original 
jurisdiction.

2.  It is shown, resolving reasonable doubt in favor of the 
veteran, that the veteran's limited occupational and 
educational backgrounds, as well as his multiplicity of 
medical conditions, when evaluated in light of the medical 
evidence in the file and the veteran's credible statements of 
record, render the veteran permanently and totally 
unemployable.


CONCLUSION OF LAW

A permanent and total disability rating for pension purposes 
is warranted.  38 U.S.C.A. §§ 1155, 1502 (West 1991); 
38 C.F.R. §§ 3.321, 4.15, 4.16, 4.17 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, while this appeal was 
pending, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted, imposing on VA various development and notice 
duties in the processing of claims.  In essence, the VCAA 
eliminated the requirement of submitting claims that are well 
grounded, and re-defined VA's duty to assist a claimant, now 
requiring that VA make all reasonable efforts to assist the 
veteran in securing all evidence that may be necessary to 
substantiate his or her claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A).

In the present case, the Board initially finds that all 
evidence necessary for an equitable disposition of the 
veteran's appeal of the issue of entitlement to a permanent 
and total disability rating for pension purposes has been 
obtained and developed by the agency of original 
jurisdiction.

Statutory entitlement to pension based upon permanent and 
total nonservice-connected disability is provided by 
38 U.S.C.A. § 1521, which essentially provides for the 
payment of pension to any veteran who meets certain service 
requirements (such as having served for 90 days or more 
during a period of war), and is shown to be permanently and 
totally disabled from nonservice-connected disabilities that 
are not the result of his own willful misconduct.  See 
38 U.S.C.A. § 1521.  This statutory provision is supplemented 
by 38 U.S.C.A. § 1502, which delineates certain circumstances 
in which a veteran will be considered to be permanently and 
totally disabled.  See, Talley v. Derwinski, 2 Vet. App. 282, 
284 (1992).

Permanent and total disability for pension purposes can be 
established under either an "objective" or a "subjective" 
standard under VA regulations.  Brown v. Derwinski, 2 Vet. 
App. 444, 446 (1992); see also Talley v. Derwinski, 2 Vet. 
App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. 
§§ 3.321(b)(2) and 4.17.  Either (1) the appellant must be 
unemployable as a result of a lifetime disability (i.e., the 
"subjective" standard, which is based on disabilities, age, 
occupational background, and other related factors of the 
individual claimant whose claim is being adjudicated) or, 
even if not unemployable, (2) the appellant must suffer from 
a lifetime disability which would render it impossible for 
the average person with the same disability to follow a 
substantially gainful occupation (i.e., the "objective" 
standard, which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4; the minimum percentage 
rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and the permanence of 
those percentage ratings for pension purposes required by 38 
C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. 
§§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 4.16(a), 4.17, 4.18 
and 4.19; Brown, 2 Vet. App. at 446.

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
percentage standards of 38 C.F.R. § 4.16(a) and the other 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard and the appellant is 
unemployable, the rating board should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) (the 
subjective standard).  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992).

To help determine whether a total rating is warranted in a 
particular case, VA regulation further explains that the 
ability to overcome the handicap of disability varies widely 
among individuals. The rating, however, is based primarily 
upon the average impairment in earning capacity, that is, 
upon the economic or industrial handicap which must be 
overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; Provided, that permanent total disability shall 
be taken to exist when the impairment is reasonably certain 
to continue throughout the life of the disabled person.  The 
following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  38 C.F.R. § 4.15.

In the present case, the record shows that the RO denied the 
veteran's claim for pension benefits under both the objective 
and subjective criteria, after determining that the veteran 
did not meet the minimum rating criteria set forth by 
regulation and that, subjectively, a permanent and total 
disability rating based on nonservice-connected pension was 
"not established" by the record.
 
The record shows that the following ratings are currently 
assigned for the veteran's disabilities:  30 percent for 
status post transient cerebrovascular accident involving the 
left side of the body, and 10 percent each for degenerative 
joint disease of the right ankle, generalized 
arteriosclerosis with arteriosclerotic heart disease, and 
essential hypertension.  The combined rating is 50 percent.  
Thus, the veteran does not meet the above discussed objective 
criteria.

In evaluating the veteran's claim under the subjective 
criteria, the Board notes that, as of February 2001, the 
veteran is a 51-year old, left-handed individual who suffered 
a cerebrovascular accident in 1996 that caused chronic 
residuals on the left side of his body, to include 
substantial impairment in the use of his left upper 
extremity.  An August 1998 VA medical examination report 
confirms that the veteran's 1996 stroke caused paresis of the 
left side of the body, which was noted to be improving at the 
time of the examination, but still made it difficult for the 
veteran to use his left arm and even sign his name.  The 
veteran was noted to limp because of impairment in his right 
ankle, to have varicosities in the lower right leg, and to 
have objective evidence of actual neurological deficits in 
his left upper extremity.  The diagnoses were listed as 
follows:

1.  Generalized arteriosclerosis with 
arteriosclerotic heart disease.

2.  Essential hypertension.

3.  Status post transient cerebrovascular 
accident involving the left side of the 
body with partly not yet completed 
recovery.

4.  Status post fracture of the right 
ankle with swelling and varicosities.

5.  Chronic obstructive pulmonary 
disease.

6.  Status post colonoscopy and polyp 
removal a couple of weeks ago.

7.  Chronic alcoholic, treated with AAA 
meetings.

At the January 2001 Travel Board Hearing, the veteran offered 
credible testimony that included his stating that he had a 
high school (GED) education, with additional courses on auto 
body and fender repair, and experience as a construction 
worker and, more recently, as an operator of knitting 
machines at a hosiery factory.  Both occupations required his 
being constantly standing and his using all his extremities 
continuously.  Therefore, he was no longer working, secondary 
to the substantial impairment caused by his disabilities, 
especially his 1996 cerebrovascular accident and the 
residuals of his right ankle fracture.  He further stated 
that he lived in a small town in Alabama in which job 
opportunities were scarce.  His medical conditions also 
included, according to the veteran, hearing and memory 
problems, and the veteran further noted that he was currently 
re-learning to write and use his hands, and that he used a 
cane most of the time to ambulate.

As discussed above, the veteran is a relatively young 
individual.  However, he has several medical conditions, some 
of which the RO has yet to rate, and the ones that have been 
rated have a combined rating of 50 percent.  The medical 
evidence in the file, when evaluated in conjunction with the 
veteran's credible statements of record, supports the 
veteran's contention to the effect that his disabilities, 
particularly the residuals of his 1996 cerebrovascular 
accident, substantially impair his abilities to secure, and 
be able to keep, gainful employment.  Therefore, resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that the veteran's limited occupational and educational 
backgrounds, as well as his multiplicity of medical 
conditions, when evaluated in light of the medical evidence 
in the file and the veteran's credible statements of record, 
narrow considerably the veteran's potential to be able to re-
join the workforce at any time in the future, essentially 
rendering him permanently and totally unemployable.  In view 
of this finding, the Board concludes that a permanent and 
total disability rating for pension purposes is warranted.


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits.


REMAND

Entitlement to service connection for residuals of a right 
ankle fracture:

The veteran contends that he is entitled to service 
connection for residuals of a right ankle fracture.  After a 
review of the evidentiary record, the Board is of the opinion 
that additional development needs to be undertaken prior to 
appellate review of this matter.

As noted earlier, the recently-enacted VCAA eliminated the 
requirement of submitting claims that are well grounded, and 
re-defined VA's duty to assist a claimant, now requiring that 
VA make all reasonable efforts to assist the veteran in 
securing all evidence that may be necessary to substantiate 
his or her claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In this case, a review of the 
evidence of record reveals that the veteran's claim for 
service connection for residuals of a right ankle fracture 
was denied by the RO on the basis that the claim was not well 
grounded.  Insofar as the well-groundedness requisite is no 
longer valid, the veteran is entitled to have his claim for 
said benefit re-adjudicated by the RO.  He also is entitled 
to have additional development accomplished prior to the re-
adjudication of this particular issue.  The additional 
development should consist of attempting to secure additional 
records that seem to be pertinent to the service connection 
issue on appeal but are not yet of record, and obtaining a 
medical opinion as to the etiology of the veteran's current 
right ankle disability.

The veteran's January 2001 testimony before the Board raised 
the possibility of there still being the need to secure, and 
associate with the file, the following additional pertinent 
evidence:  (1) service medical records produced at Fort 
Carson, Colorado, in or around January 1973, allegedly 
reflecting medical treatment for a right ankle 
fracture/injury; (2) service medical records produced while 
the veteran was a member of the 151st Engineering Company of 
the National Guard in Fort Payne, Alabama, for approximately 
one year some time after service; and (3) records reflecting 
a 1998 grant of disability benefits by the Social Security 
Administration (SSA).

In addition to the above, the Board notes that VA medical 
examination reports dated in August 1998 do not contain a 
medical opinion on the question of the etiology of the 
veteran's right ankle disability.  VA's re-defined duty to 
assist mandates that such additional development be 
accomplished as well.

In short, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  A decision by the Board at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is remanded for the following 
additional development:

1.  The RO should take appropriate action 
to attempt to secure and associate with 
the file the following evidence:  (a) any 
service medical records produced at Fort 
Carson, Colorado, in or around January 
1973, allegedly reflecting medical 
treatment for a right ankle 
fracture/injury; (b) any service medical 
records produced while the veteran was a 
member of the 151st Engineering Company 
of the National Guard in Fort Payne, 
Alabama, for approximately one year some 
time after service; and (c) records 
reflecting a 1998 grant of disability 
benefits by the SSA.

2.  After the above development has been 
undertaken, and the newly-obtained 
evidence has been associated with the 
file, the RO should ask the VA physician 
who examined the veteran's right ankle in 
August 1998 to submit a legible addendum 
to his or her August 1998 medical 
examination report, expressing therein 
his or her opinion as to whether it is at 
least as likely as not that the veteran's 
current right ankle disability is 
causally related to service.  The 
examiner should be provided with a copy 
of this remand, together with the 
veteran's entire claims folder, and 
should be requested to review the file 
prior to rendering the requested opinion, 
and to provide a complete rationale for 
all opinions and conclusions expressed.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered. 

4.  The RO should thereafter re-
adjudicate the issue of entitlement to 
service connection for residuals of a 
right ankle fracture.  If, upon re-
adjudication, the benefit sought on 
appeal remains denied, the veteran and 
his private attorney should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
veteran's claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, but he nevertheless is hereby reminded that he has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



